Citation Nr: 0413172	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for recurrent amebiasis 
(claimed as gastrointestinal disorder).  

2.  Entitlement to service connection for a kidney 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971, with one year and 24 days of foreign service.  
He is in receipt of the Vietnam Service Medical and the 
Vietnam Campaign Medal, among others.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO.  


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosis of 
amebiasis or any residuals therefrom; a current 
gastrointestinal disorder or disability is not shown.  

2.  A kidney or genitourinary system disorder was not shown 
during service or within one year thereafter.  

3.  A kidney or genitourinary system disorder is not shown, 
by medical nexus evidence, to be related to any incident of 
service, including exposure to Agent Orange; and also may not 
be presumed to have been incurred in such service.  


CONCLUSIONS OF LAW

1.  No current amebiasis or gastrointestinal disorder is 
shown.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A kidney or genitourinary disorder was not incurred in or 
aggravated by military service, and may not be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Law and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
connotes many factors but basically it means that the facts, 
shown by evidence, establish that a particular injury or 
disease, resulting in disability, was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  

Certain chronic diseases shall be granted service connection 
if manifested to a compensable degree during the applicable 
presumptive period after service.  
38 U.S.C.A. §§ 1112, 1113, 1116, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the in-service condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  


II.  Factual Background

The veteran filed his original claim in October 2002.  He 
averred that his gastrointestinal problems were due to the 
primarily "Korean" type diet he was provided in service, 
which consisted of rice, dog, and "kimchi" (fermented 
cabbage).  He claimed that he had continuous GI problems 
while in Vietnam, and that he was hospitalized for 2 to 3 
months for this problem.  On his VA Form 9, the veteran 
claimed that "since 1971, upon discharge from the USMC, I 
have [had] a couple occurrences with diarrhea and fever."  
He argues that he is only in good health because he 
constantly watches his diet and eats bland foods.  He 
specifically desires zero percent service connection, in case 
he has a future problem with his GI tract.  

He also avers that his various kidney and genitourinary 
disorders, which first manifested in the "early 80s," are 
due to exposure to an herbicide agent.  He feels that his 
kidney problems are caused by Agent Orange, because he has no 
family history of bladder stones.  He is also concerned about 
possible future diabetes mellitus.  

The veteran's service medical records (SMRs) reveal that he 
was first hospitalized in October 1967 with a fever of 
undetermined origin.  He manifested shaking chills, one 
episode of vomiting, headache, light headedness, generalized 
myalgia, and arthralgia.  His temperature was over 104 in the 
field.  The veteran subsequently developed abdominal cramps 
and diarrhea, and testing was positive for E. Histolytica.  
The pertinent hospital discharge diagnosis was intestinal 
amebiasis.  

Sick call records reveal that, in June 1968, the veteran 
complained of severe chills, nauseous feeling, headaches, and 
an inability to sleep.  His temperature was 101.  The 
impression was recurrent amebiasis.  He underwent medical 
evacuation to Da Nang for his second period of in-service 
hospitalization.  The admission diagnosis at the station 
hospital was a fever of an unknown origin.  The clinical 
record shows that the veteran presented with a 3 day history 
of fever to 101, chills, myalgia, nausea, and malaise.  He 
denied further GI, GU, or pulmonary complaints.  It was noted 
that he was treated for amebiasis in October 1967.  The 
physical examination was entirely normal.  Multiple malaria 
smears were negative.  Stool examinations for ova and 
parasites (O&P) were normal and were also normal for culture.  
The veteran was discharged after a hospital course of bed 
rest, fluids, and symptomatic treatment.  The discharge 
diagnosis was febrile illness, undetermined etiology.  

In October 1968, sick call records reveal that the veteran 
had nausea, headache, lower back pain, and chills.  The 
impression was a flu syndrome.  On physical examination, he 
had generalized abdominal tenderness, slight generalized 
abdominal rebound tenderness, but with none localized.  The 
impression was viral gastritis versus possible early 
appendicitis, and bed rest at home was recommended.  The 
veteran returned to sick call the next day with the same 
complaints.  His temperature was 99.8, and the examiner 
ordered a complete blood count.  The record next shows that 
stool examinations were ordered the next day.  On day 3, it 
was noted that the veteran manifested a spiking temperature 
the night before, his temperature was 99.4, and he was unable 
to provide the stool sample.  The veteran was referred to the 
Internal Medicine Clinic at the U.S. Naval Hospital in Camp 
LeJeune, N.C. for a consultation.  

That order, for the veteran's third period of 
hospitalization, reveals that the veteran complained of 
bilateral flank pain 5 days ago, along with sweating followed 
by chills.  He vomited twice.  He was prescribed bed rest, 
but the symptoms persisted.  His urinalysis was within normal 
limits.  Stool O&P exam was negative.  His temperature was 
now 101.2.  The examiner noted that the veteran additionally 
had complaints in joints and his legs, on and off.  He also 
had a sore throat for one day.  His throat was red, but his 
lungs were clear.  He was admitted to ward 25 on October 31, 
1968 for a diagnosis of "ARD."  The narrative summary of 
the veteran's hospitalization reveals that the veteran had a 
5 day history of a sore throat, a nonproductive cough, and a 
fever.  His temperatures ran around 101, and he had a few 
light chills, loss of appetite, and generalized aching.  On 
physical examination, bowel sounds were normal to hypoactive.  
There was no abdominal tenderness.  His urinalysis was noted 
to be within normal limits.  Repeated stool examination for 
ova parasites was negative.  Two mononucleosis screens were 
run, both were positive.  The veteran was restricted to bed 
rest, and he continued to run fevers of 101 for the first 10 
days of admission.  His major complaint, aside from sore 
throat, was generalized weakness.  He was discharged to two 
weeks light duty on December 11, 1968.  Final diagnosis was 
mononucleosis. 

His January 1971 discharge examination report reveals that 
his abdomen and viscera, anus and rectum, genitourinary, and 
endocrine systems were clinically evaluated normal.  
Urinalysis revealed that testing was negative for sugar or 
albumin, and was essentially negative, microscopically.  He 
was found to have no current defects.  There were no 
recommendations, and he was qualified for duty as well as 
release from active duty.  

III.  Analysis

A.  Recurrent amebiasis (claimed as gastrointestinal 
disorder)

Although the SMRs reveal that the veteran did, in fact, have 
gastrointestinal problems in October 1967, and that he was 
hospitalized three times during service, closer inspection of 
the record reveals that the extended 40 day hospitalization 
that the veteran recalls was actually determined to be due to 
infectious mononucleosis, not amebiasis.  Further, the second 
hospitalization, in June 1968 in Da Nang, resulted in a final 
diagnosis of febrile illness of undetermined etiology.  
Specifically, although the veteran now recalls having a 
gastrointestinal illness at each hospitalization, the record, 
memorialized at that time, reflects that he denied further 
gastrointestinal, genitourinary, or pulmonary complaints.  
Although it was recognized that he was previously treated for 
amebiasis in October 1967, the physical examination was 
entirely normal, and stool examinations for O&P and culture 
were normal.  Thus, although the initial impression upon 
presentation to sick call in June 1968 was recurrent 
amebiasis, further evaluation and study conducted at 
hospitalization at Da Nang resulted in a final discharge 
diagnosis of febrile illness, undetermined etiology.  

Similarly, the veteran has not presented evidence of a 
current chronic or recurrent amebiasis disorder.  Although he 
avers that he has had a couple of occurrences with diarrhea 
and fever since 1971, because he is a layperson, he is not 
competent to make medical diagnoses or determinations about 
the cause of his symptoms.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the medical evidence must show he 
carries such a diagnosis; however, there is no evidence that 
he even still suffers from a current gastrointestinal 
symptomatology.  Further, the veteran did not claim, either 
on his application for compensation or on his substantive 
appeal, that he has received any treatment for a 
gastrointestinal condition at any time after 1968.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Therefore, because the 
evidence fails to show a current gastrointestinal disability, 
the claim must be denied.  Id. 


B.  Kidney disability

The veteran avers that he has current genitourinary system 
disorders that are due to Agent Orange exposure.  A March 
1999 record shows that he had a cystolithotomy procedure in 
1990.  The assessment was irritable voiding symptoms with a 
history of bladder stone.  He also had a rare red cell.  
Subsequent records show that he had a "cysto" and "IVP" 
(intravenous pyelogram) procedure, and was assessed with 
bladder outlet obstruction, benign prostatic hypertrophy and 
a bladder stone.  A transurethral incision of the prostate 
(TUIP) and cystolitholapaxy were next performed.  

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116(f) (2002).  As the veteran served in Vietnam 
during this time, it is presumed that he was exposed to Agent 
Orange.

A veteran who has presumed herbicide exposure pursuant to 38 
U.S.C.A. § 1116(f) (2002) and 38 C.F.R. § 3.307(a)(6), and 
has any of the diseases listed at 38 C.F.R. § 3.309(e), shall 
be presumptively service-connected for such disability, 
unless there is evidence sufficiently rebutting such 
presumption.  38 C.F.R. § 3.307(d).  

There are numerous diseases listed at 38 C.F.R. § 3.309(e), 
including prostate cancer; however, kidney disorders, bladder 
outlet obstruction, benign prostatic hypertrophy and bladder 
stones are not among them.  See 38 C.F.R. § 3.309(e).  Thus, 
although the veteran is presumed to have been exposed to 
Agent Orange, service connection for his particular problems 
are not warranted pursuant to 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court of 
Appeals for Veterans Claims (Court) has specifically held 
that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

Hence, the veteran may still establish service connection by 
presenting evidence which shows that current chronic 
disability was caused by in-service exposure to a herbicide 
agent, such as Agent Orange.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Unfortunately, in this case there is no such evidence.  
Although the veteran has argued that he feels his 
genitourinary complaints were due to Agent Orange because he 
has no family history of such disorders, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  While the veteran is 
competent to provide lay evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

That is, although the record shows that the veteran has had a 
variety of genitourinary disorders in more recent years, 
there is no evidence diagnosing a current kidney or 
genitourinary condition that is related to service.  
Therefore, the preponderance of the evidence is against the 
claim, and it must be denied.  

IV.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, and should advise the veteran to submit any 
evidence the veteran had pertaining to the claim.  

The Board finds that the duty to notify has been fully 
satisfied in this case.  This is because the veteran was 
provided VCAA notice in December 2002, prior to the February 
2003 rating decision in this case.  That letter reveals that 
the veteran was informed what evidence was necessary to 
establish entitlement to the benefits sought, what 
information or evidence VA would obtain, what evidence the 
veteran was responsible for, and what he could do to help 
with his claim.  He was also told where to send evidence, and 
what to do if he had questions or required further 
assistance.  He was also specifically told to advise VA 
about, or to submit, any additional information or evidence.  
He was also informed that he needed to provide identifying 
information for VA to request records on his behalf, and he 
was provided with copies of VA Form 21-4142, "Authorization 
and Consent to Release Information."  Next, the February 
2003 rating decision also reiterated what a claim for service 
connection must show.  The April 2003 Decision Review Officer 
notice provided the veteran additional information concerning 
his claim, and the claims process.  In June 2003, the 
statement of the case (SOC) was sent to him.  This document 
contains the text of 38 C.F.R. § 3.159, as well as 38 C.F.R. 
§§ 3.303, and 3.309.  Thus, VA has satisfied the notification 
requirements of the VCAA in this case.  

With respect to the duty to assist, all obtainable evidence 
adequately identified by the veteran relative to his claims 
has been obtained and associated with the claims folder, and 
he has not identified any other pertinent evidence.  In 
particular, although he noted a private medical provider on 
his original claim, VA Form 21-526, he also noted this doctor 
was dead, and there was no office available from which to 
obtain the records.  

Accordingly, because VA has repeatedly notified the veteran 
and told him of the information or evidence necessary, VA's 
duties under the VCAA have been fulfilled.  See 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002).  



ORDER

Service connection for recurrent amebiasis (claimed as 
gastrointestinal disorder) is denied.  

Service connection for a kidney disability is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



